DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of foreign priority, filed 7/27/2018. 
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Argument 1: The applicant argues that 
There is no anticipation of amended claim 12 because Groves does not disclose transmitting a RF signal as an electric current through an extended landing gear. Also, the Groves transducer does not transmit electrical current along the landing gear, as required by claim 12.
The landing gear in Groves is retracted, and not extended as required by claim 1.
Further, Groves does not disclose transmitting a RF signal. 
Moreover, there is no anticipation because Groves does not disclose issuing a "landing signal." The warning signal described in Groves occurs before landing and only if the landing gear is not deployed.
Response 1: The examiner disagrees.
Claim amendment has changed the scope of invention. Claim 12 is now rejected under Groves (US 6008742 A), and further in view of Buenz et al. (US 2005/0046558 A1).
Groves (‘742) describes that the landing gear is extended (column 2 lines 1-21).
Groves (‘742) describes that the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy…this microwave signal is continuously radiated downward from the transducer (column 1 lines 53-66: Figure 1). As describes in the footnote of the non-Final office action, It is well known to the art that microwave signal is “radio frequency” signal, and the examiner interprets microwave signal as claimed “radio frequency signal.
The claim is broad and does not mention when the landing or warning signal is issued. The claim recites that the landing signal is issued when the detected parameter or a change in the detected parameter meets a predetermined criteria, which is disclosed by Groves (‘742). Groves (‘742) describes that the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended…if the electronic module determines that the aircraft is in close proximity to the ground, the system will provide a warning to the pilot… the preferred embodiment utilizes a microprocessor and custom developed software to analyze the signals produced by the transducer unit…when the electronic module determines that the aircraft is in close proximity to the ground, approximately 100 ft. to 200 ft1 … it then determines if the landing gear is retracted or extended… general aviation aircraft incorporate a system of switches and lights which provide the pilot with a visual indication (column 2, lines 1-21).
Argument 2: The applicant argues that Independent claims 1 and 15 are amended to require a radio frequency signal to be transmitted as electrical current through a landing gear. 
Groves does not disclose elements of claims 1 and 15 including: 
"a transmitter configured to transmit a radio frequency signal as an electric 
current along an extended landing gear of an aircraft" in claim 1, " transmitting a radio frequency signal as an electrical current along an extended landing gear" in claim 15. Buenz is specific to detecting tire pressure. Buenz does not related to detecting landing of an aircraft or the altitude of an aircraft. 
Buenz does not teach using the loop antenna connected to-9- Dylan Benedict JAMES Atty Docket No.: JHN-5065-0588Appl. No. 16/523,170the interrogator to transmit a RF signal reflected off the ground and uses the reflection to detect proximity to the ground. 
Response 2: Amended claims 1 and 15 are rejected under Groves (‘742), and further in view of Buenz et al. (‘558).
i.   Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches that the transmitter transmits a signal as an electric current along a landing gear Buenz et al. (‘558)  describes that aircraft landing gear mountable application of the wireless sensing system (paragraph 16: Figure 4); a landing gear mounted embodiment of the one aspect of the present invention is shown in the simplified illustration of FIG. 4…referring to FIG. 4, the magnetic interrogator 24 along with the receiving loop antenna 32 may be disposed on a stationary structure of the aircraft, like an axle 50 of a wheel and tire assembly 52, the axle 50 being part of the landing gear of the aircraft; paragraph 9: a wire loop of a predetermined inductance coupled to the variable capacitance sensor; an interrogating circuit magnetically coupled to the resonant circuit and operative to induce magnetically a variable frequency current in the resonant circuit, the resonant circuit responding to the induced current with an E-field signal at a resonant frequency commensurate with the capacitance of the variable capacitance sensor; a receiving circuit E-field coupled to the resonant circuit and operative to receive the E-field signal at the resonant frequency and to generate a signal representative (paragraph 36).
ii.  Groves (‘742) discloses transmitting a RF signal reflected off the ground and uses the reflection to detect proximity to the ground. Groves (‘742) describes that  the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal (column 1 lines 53-67); the warning device incorporates means to determine the proximity of the aircraft relative to the ground and means to determine the position of the aircraft landing gear (col. 1, lines 28-37). 
Buenz et al. (‘558) teaches that a coil at a distal end of the extended landing gear (Figure 4) and the coil is configured as a transmitting antenna of the signal. Buenz et al. (‘558) describes that interrogator circuits 18, 22 and 20 may be contained in a sealed enclosure 54 mounted on a strut 56 of the landing gear in proximity to the wheel 52), may vary from about fourteen MHz to approximately twenty MHz, for example; each inductor formed as a wire loop 12 acts as an antenna (paragraph 36). 
Argument 3: The applicant argues that Dependent claim 2 requires the detected parameter to indicate contact with the ground. Groves (‘742) and Buenz et al. (‘558) do not teach or suggest a parameter that indicates ground contact. The rejection relies on Buenz et al. (‘558) as suggesting detecting ground contact. Groves discloses detecting an altitude of an aircraft at which a landing gear is to be deployed. To modify Groves (‘742) to detect ground contact would render Groves (‘742) unsatisfactory to detecting when a landing gear is to be deployed. Specifically, it would be unsatisfactory for the Groves (‘742) system which warns pilots to deploy a landing gear to issue the warning when contact between the ground and aircraft is detected.
Response 3: The examiner disagrees. Groves (‘742) describes that the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal (column 1 lines 53-67); the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended….if the electronic module determines that the aircraft is in close proximity to the ground, the system will provide a warning to the pilot (column 2,lines 1-21). The rejection does not rely on Buenz et al. (‘558) as suggesting detecting ground contact, as argued by the applicant.
Argument 4: Dependent claims 8-11 and 17 require a coil at a distal end of the landing gear and the coil transmits the RF signal to detect a distance between the coil and ground. The loop antenna disclosed in Buenz is not configured to transmit towards ground or to detect a reflection from ground of a RF signal.
Response 4: The examiner disagrees. Groves (‘742) discloses transmitting a RF signal reflected off the ground and uses the reflection to detect proximity to the ground. Groves (‘742) describes that  the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal (column 1 lines 53-67); the warning device incorporates means to determine the proximity of the aircraft relative to the ground and means to determine the position of the aircraft landing gear (col. 1, lines 28-37). 
Buenz et al. (‘558) teaches that a coil at a distal end of the extended landing gear (Figure 4) and the coil is configured as a transmitting antenna of the signal. Buenz et al. (‘558) describes that interrogator circuits 18, 22 and 20 may be contained in a sealed enclosure 54 mounted on a strut 56 of the landing gear in proximity to the wheel 52), may vary from about fourteen MHz to approximately twenty MHz, for example; each inductor formed as a wire loop 12 acts as an antenna (paragraph 36). 
Argument 5: Dependent claim 13 requires the distance between the aircraft and ground to be zero before the landing signal issues. To modify Groves such that it issues a warning to deploy a landing gear only when the distance becomes zero between ground and the aircraft would defeat the purpose of Groves to warn a pilot in sufficient time to deploy the landing gear. Georgin does not disclose setting a threshold to zero for determining proximity to ground. The rejection does not explain how the wheel speed sensor in Georgin provides a reason or motivation to set the threshold to zero in the altitude detector of Groves. 
Response 5: The examiner disagrees. Groves (‘742) discloses determining if the threshold is met for certain distance between the aircraft and the ground, Groves (‘742) describes that the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal (column 1 lines 53-67); the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended….if the electronic module determines that the aircraft is in close proximity to the ground, the system will provide a warning to the pilot (column 2,lines 1-21). Georgin (‘625) relates to assessing or monitoring system for aircraft landing. Georgin (‘625) discloses that the threshold is met only when a distance between the aircraft and the ground is zero. Georgin (‘625) describes that the wheel speed sensors 330 may comprise electromagnetic transducers …wheel speed sensors 330 may comprise an AC sensor which uses a magnet surrounded by a pickup coil in an axle of the landing gear… wheel speed sensors 330 may comprise a DC sensor which may comprise a permanent magnet direct current generator, which outputs a voltage proportional to a rotational speed of its armature…additionally, wheel speed sensors 330 may be configured to detect a change in a rate of deceleration of the wheels and may transmit a signal to BCU 310, which may determine whether braking pressure should be altered in order to assist in antiskid braking. The examiner interprets that change of deceleration of the wheels and braking pressure indicates that the wheels touched the ground, and therefore claimed “zero distance”.  All prior art references, Groves (‘742), Buenz et al. (‘558) and Georgin (‘625) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft. It would have been obvious to modify the system of Groves (‘742)/Buenz et al. (‘558) with the teaching of Georgin (‘625) for precise monitoring of landing engaging landing gear for aircraft.
Amendment to Figures 2 and 4 overcomes Drawing objection.
Amendment to claims 1-2, 12 and 15 has been acknowledged.
Addition of new claims 18-19 has been acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 8-12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Groves (US 6008742 A), and further in view of Buenz et al. (US 2005/0046558 A1).
Regarding Claim 1, Groves (‘742) discloses “a system to detect aircraft ground proximity (col. 1, lines 28-37: the warning device incorporates means to determine the proximity of the aircraft relative to the ground and means to determine the position of the aircraft landing gear), the system comprising: 
a transmitter (Figure 1: transducer 1) configured to transmit a radio frequency signal (column 1 lines 53-66: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy…this microwave signal is continuously radiated downward from the transducer2) along an aircraft (column 1 lines 47-48: Figure 1: transducer unit 1 which attaches to the under surface of the aircraft)”, “extended landing gear (column 2 lines 1-21: landing gear is extended)”, 
a sensor configured to detect a parameter of the radio frequency signal (column 1 lines 53-67: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal3), and 
a controller configured, based on of an output of the sensor (Figure 2: electronic control module 2; column 2, lines 1-21: the electronic module contains the means to analyze the electronic signals produced by the transducer unit…electronic module determines the aircraft’s proximity to the ground),
to issue a landing signal  when the detected parameter or a change, detected by the controller, in the detected parameter meets a predetermined criterion, wherein the predetermined criterion is indicative of a certain aircraft ground proximity (column 2, lines 1-21: the electronic module contains the means to analyze the electronic aircraft landing gear is retracted or extended…if the electronic module determines that the aircraft is in close proximity to the ground, the system will provide a warning to the pilot… the preferred embodiment utilizes a microprocessor and custom developed software to analyze the signals produced by the transducer unit…when the electronic module determines that the aircraft is in close proximity to the ground, approximately 100 ft. to 200 ft4 …it then determines if the landing gear is retracted or extended… general aviation aircraft incorporate a system of switches and lights which provide the pilot with a visual indication)”.  
Groves (‘742) discloses transmitter, extended landing gear. Groves (‘742) However, Groves (‘742) does not explicitly disclose 
that the transmitter transmits signal “as an electric current along a landing gear.”
“the detected parameter or a change, detected by the controller, in the detected parameter.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches that the transmitter transmits a signal “as an electric current along a landing gear (paragraph 16: Figure 4: aircraft landing gear mountable application of the wireless sensing system; paragraph 36: a landing gear mounted embodiment of the one aspect of the present invention is shown in the simplified illustration of FIG. 4…referring to FIG. 4, the magnetic interrogator 24 along with the receiving loop antenna 32 may be disposed on a stationary structure of the aircraft, like an axle 50 of a wheel and tire assembly 52, the axle 50 being part of the landing gear of the aircraft; paragraph 9: a wire loop of a predetermined inductance coupled to the variable capacitance sensor; an interrogating circuit magnetically coupled to the resonant circuit and operative to induce magnetically a variable frequency current in the resonant circuit, the resonant circuit responding to the induced current with an E-field signal at a resonant frequency commensurate with the capacitance of the variable capacitance sensor; a receiving circuit E-field coupled to the resonant circuit and operative to receive the E-field signal at the resonant frequency and to generate a signal representative),”
“the detected parameter or a change, detected by the controller (paragraph 38: Figure 6: processing unit 100), in the detected parameter (paragraph 8: a receiving circuit E-field coupled to the resonant circuit and operative to receive the amplitude modulated variable frequency electric field of the resonant circuit and to generate a signal representative thereof).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) - paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft.  
Regarding Claim 2, which is dependent on independent claim 1, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 1. Groves (‘742) further discloses “the detected parameter is affected by contact between the extended landing gear and the ground (column 1 lines 53-67: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal; column 2 lines 1-21: landing gear is extended), and 
wherein the parameter or the change in the detected parameter meets the predetermined criterion upon contact between the extended landing gear and the ground, whereby the issued landing signal indicates zero distance between the aircraft and the ground (column 2,lines 1-21: the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended….if the electronic module determines that the aircraft is in close proximity to the ground, and the wheels are retracted, the system will provide a warning to the pilot).”
Regarding Claim 8, which is dependent on independent claim 1, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 1. Groves (‘742) further discloses “the controller is configured to issue the landing signal when it is determined that the parameter indicates that the distance between the coil and the ground meets a threshold distance (column 2,lines 1-21: the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended….if the electronic module determines that the aircraft is in close proximity to the ground, and the wheels are retracted, the system will provide a warning to the pilot).”
Grove (‘742) does not explicitly disclose “a coil positioned at a distal end of the extended landing gear, wherein the transmitter is configured to transmit the radio frequency signal along the landing gear and through the coil, wherein the detected parameter is a parameter related to the coil and is indicative of a distance between the coil and the ground.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches “a coil positioned at a distal end of the extended landing gear (Figure 4: showing coil at distal end of landing gear; paragraph 36: interrogator circuits 18, 22 and 20 may be contained in a sealed enclosure 54 mounted on a strut 56 of the landing gear in proximity to the wheel 52), 
wherein the transmitter is configured to transmit the radio frequency signal along the landing gear and through the coil (paragraph 30: aircraft landing gear mounted or handheld exciter unit that generates a variable frequency magnetic field to excite the wheel mounted pressure and reference resonant circuits and determines the resonant frequencies thereof; paragraph 33: circuit 14 further includes a magnetic interrogator unit 24 comprising a coil of wire 26 wound around a ferrite core 28…for each pressure measurement, the oscillator 18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency which may vary from about fourteen MHz to approximately twenty MHz, for example…whether embodied in a hand held reader or a landing gear mounted unit, the exciter circuit 14 is disposed in proximity to the dual, resonant circuits such that the lines of flux 30 on the magnetic interrogator 24 will induce current in the inductive loops 12), 
wherein the detected parameter is a parameter related to the coil (paragraph 8: a receiving circuit E-field coupled to the resonant circuit and operative to receive the amplitude modulated variable frequency electric field of the resonant circuit and to generate a signal representative thereof; paragraph 33: circuit 14 further includes a magnetic interrogator unit 24 comprising a coil of wire 26 wound around a ferrite core 28…for each pressure measurement, the oscillator 18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency which may vary from about fourteen MHz to approximately twenty MHz, for example)”.  
Grove (‘742) discloses the detected parameter is “indicative of a distance between the landing gear and the ground (column 1 lines 53-67: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal5; col. 1, lines 28-37: the warning device incorporates means to determine the proximity of the aircraft relative to the ground and means to determine the position of the aircraft landing gear)”. Buenz et al. (‘558) discloses that that the coil is on the landing gear of aircraft (Figure 4: showing coil at distal end of landing gear; paragraph 36: interrogator circuits 18, 22 and 20 may be contained in a sealed enclosure 54 mounted on a strut 56 of the landing gear in proximity to the wheel 52). Therefore Grove (‘742)/Buenz et al. (‘558) discloses “the detected parameter is indicative of a distance between the coil and the ground.” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft.  
Regarding Claim 9, which is dependent on claim 8, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 8.
Groves (‘742) does not explicitly disclose “the transmitter is configured to generate an oscillating magnetic current in the coil when the radio frequency signal is transmitted through the coil, and wherein the detected parameter comprises a rate of oscillation of the magnetic current.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches “the transmitter is configured to generate an oscillating magnetic current in the coil when the radio frequency signal is transmitted through the coil (paragraph 33: the exciter or interrogator circuit 14 includes a sweep frequency oscillator 18 and a receiver 20 both integrated into a phase lock loop (PLL) 22. Circuit 14 further includes a magnetic interrogator unit 24 comprising a coil of wire 26 wound around a ferrite core 28), and 
wherein the detected parameter comprises a rate of oscillation of the magnetic current (paragraph 33: for each measurement, the oscillator18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency which may vary from about fourteen MHz to approximately twenty MHz, for example…whether embodied in a hand held reader or a landing gear mounted unit, the exciter circuit 14 is disposed in proximity to the dual, resonant circuits such that the lines of flux 30 on the magnetic interrogator 24 will induce current in the inductive loops 12…the inductive loops 12 are each commonly E-field coupled to a receiving E-field loop antenna 32 to, in turn, induce current in the loop antenna 32 which is measured by a sensing circuit 34 which may be a wide bandwidth operational amplifier...a signal representative of the loop current measured by sensing circuit 34 is conducted over signal lines 36 to the receiver 20)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both the prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft.
Regarding Claim 10, which is dependent on claim 8, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 1. Groves (‘742) does not explicitly disclose “the detected parameter comprises an inductance of the coil.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches “the detected parameter comprises an inductance of the coil (paragraph 33: for each measurement, the oscillator18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency…whether embodied in a hand held reader or a landing gear mounted unit, the exciter circuit 14 is disposed in proximity to the dual, resonant circuits such that the lines of flux 30 on the magnetic interrogator 24 will induce current in the inductive loops 12…the inductive loops 12 are each commonly E-field coupled to a receiving E-field loop antenna 32 to, in turn, induce current in the loop antenna 32 which is measured by a sensing circuit 34).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft.  
Regarding Claim 11, which is dependent on claim 8, Groves (‘742)/ Buenz et al. (‘558) discloses the system of claim 8. Groves (‘742) further discloses “the underside of the landing gear faces the ground when the landing gear is extended (column 1 lines 47-48: Figure 1: transducer unit 1 which attaches to the under surface of the aircraft; column 2 lines 1-21: landing gear is extended).”
Groves (‘742) does not explicitly disclose “the coil is positioned on an underside of the landing gear.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches “the coil is positioned on an underside of the landing gear (paragraph 16: Figure 4: coil located underside of aircraft landing gear; paragraph 33: interrogator unit 24 comprising a coil of wire 26 wound around a ferrite core 28…embodied in a landing gear a mounted unit)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft.  
Regarding independent claim 12, Groves (‘742) discloses “a system to detect aircraft landing (column 1, lines 28-37: the warning device incorporates means to determine the proximity of the aircraft relative to the ground and means to determine the position of the aircraft landing gear), comprising: 
a controller of an aircraft (Figure 2: electronic control module 2; column 2, lines 1-2: the electronic module contains the means to analyze the electronic signals produced by the transducer unit), the controller is configured to: 
determine whether a parameter of a radio frequency signal transmitted through part of the aircraft indicates that a proximity of the aircraft to the ground meets a threshold, and issue a landing signal when the threshold is met (column 1 lines 53-67: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal6; Figure 2: electronic control module 2; column 2, lines 1-21: the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended…if the electronic module determines that the aircraft is in close proximity to the ground, the system will provide a warning to the pilot… the preferred embodiment utilizes a microprocessor and custom developed software to analyze the signals produced by the transducer unit…when the electronic module determines that the aircraft is in close proximity to the ground, approximately 100 ft. to 200 ft7 … it then determines if the landing gear is retracted or extended… general aviation aircraft incorporate a system of switches and lights which provide the pilot with a visual indication)”, “extended landing gear (column 2 lines 1-21: landing gear is extended).”
Groves (‘742) discloses transmitter, extended landing gear. Groves (‘742) However, Groves (‘742) does not explicitly disclose that the transmitter transmits signal “as an electric current through landing gear.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches that the transmitter transmits a signal “as an electric current through landing gear (paragraph 16: Figure 4: aircraft landing gear mountable application of the wireless sensing system; paragraph 36: a landing gear mounted embodiment of the one aspect of the present invention is shown in the simplified illustration of FIG. 4…referring to FIG. 4, the magnetic interrogator 24 along with the receiving loop antenna 32 may be disposed on a stationary structure of the aircraft, like an axle 50 of a wheel and tire assembly 52, the axle 50 being part of the landing gear of the aircraft; paragraph 9:  wire loop of a predetermined inductance coupled to the variable capacitance sensor; an interrogating circuit magnetically coupled to the resonant circuit and operative to induce magnetically a variable frequency current in the resonant circuit, the resonant circuit responding to the induced current with an E-field signal at a resonant frequency commensurate with the capacitance of the variable capacitance sensor),”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) - paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft.  
Regarding Claim 14, which is a corresponding method claim of independent system claim 1, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 1. Groves (‘742) further discloses” an aircraft (Figure 1: aircraft), comprising: 
a landing gear (column 2 lines 1-21: landing gear)”; 
“the landing gear of the aircraft is the extended landing gear of the system (column 2 lines 1-21: landing gear is extended)”.  
Groves (‘742) does not explicitly disclose “at least one electrically-conductive tire mounted on the landing gear.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches “at least one electrically-conductive tire mounted on the landing gear (paragraph 36: a landing gear mounted embodiment of the one aspect of the present invention is shown in the simplified illustration of Figure 4…the magnetic interrogator 24 along with the receiving loop antenna 32 may be disposed on a stationary structure of the aircraft, like an axle 50 of a wheel and tire assembly 52, the axle 50 being part of the landing gear of the aircraft….accordingly, both of the magnetic interrogator 24 and receiver loop 32 are mounted stationary with respect to the rotation of the aircraft wheel and tire assembly 52…also, the dual LC transponder circuits, each comprising the loop antenna element 12 and capacitor sensor 16, are mounted to the wheel assembly 52 which rotates with respect to the axle 50)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft.  
Regarding Claim 15, which is a corresponding method claim of independent system claim 1, Groves (‘742)/Buenz et al. (‘558) discloses all the claimed invention as shown above for claim 1. 
Regarding Claim 17, which is dependent on independent claim 15, Groves (‘742)/Buenz et al. (‘558) discloses the method of claim 15. 
Groves (‘742) does not explicitly disclose “the transmission of the radio frequency signal comprises transmitting the radio frequency signal through a coil at a distal end of the extended landing gear.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches “the transmission of the radio frequency signal comprises transmitting the radio frequency signal through a coil at a distal end of the extended landing gear (Figure 4: showing coil at distal end of landing gear; paragraph 36: interrogator circuits 18, 22 and 20 may be contained in a sealed enclosure 54 mounted on a strut 56 of the landing gear in proximity to the wheel 52; paragraph 30: aircraft landing gear mounted or handheld exciter unit that generates a variable frequency magnetic field to excite the wheel mounted pressure and reference resonant circuits and determines the resonant frequencies thereof; paragraph 33: circuit 14 further includes a magnetic interrogator unit 24 comprising a coil of wire 26 wound around a ferrite core 28 … for each pressure measurement, the oscillator 18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency which may vary from about fourteen MHz to approximately twenty MHz, for example … whether embodied in a hand held reader or a landing gear mounted unit, the exciter circuit 14 is disposed in proximity to the dual, resonant circuits such that the lines of flux 30 on the magnetic interrogator 24 will induce current in the inductive loops 12; paragraph 33: paragraph 33: circuit 14 further includes a magnetic interrogator unit 24 comprising a coil of wire 26 wound around a ferrite core 28. For each pressure measurement, the oscillator 18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency which may vary from about fourteen MHz to approximately twenty MHz, for example)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft.  
Regarding Claim 18, which is dependent on independent claim 1, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 1. Groves (‘742) further discloses “Grove (‘742) discloses “transmitting radio frequency signal”, “the radio frequency signal which is detected towards ground and the detected parameter is based on a reflection by the ground of the radio frequency signal (column 1 lines 53-67: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal8; col. 1, lines 28-37: the warning device incorporates means to determine the proximity of the aircraft relative to the ground and means to determine the position of the aircraft landing gear)”. (column 2, lines 1-21: the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended….if the electronic module determines that the aircraft is in close proximity to the ground, and the wheels are retracted, the system will provide a warning to the pilot).”
Grove (‘742) does not explicitly disclose “a coil at a distal end of the extended landing gear and electrically coupled to the electrical current flowing along the extending landing gear to the coil, wherein the coil is configured as a transmitting antenna of the radio frequency signal which is detected towards ground and the detected parameter is based on a reflection by the ground of the radio frequency signal.”
Buenz et al. (‘558) relates to wireless tire pressure and/or wheel speed sensing system for aircraft during landings. Buenz et al. (‘558) teaches “a coil at a distal end of the extended landing gear (Figure 4: showing coil at distal end of landing gear; paragraph 36: interrogator circuits 18, 22 and 20 may be contained in a sealed enclosure 54 mounted on a strut 56 of the landing gear in proximity to the wheel 52), and electrically coupled to the electrical current flowing along the extending landing gear to the coil (paragraph 16: Figure 4: aircraft landing gear mountable application of the wireless sensing system; paragraph 36: a landing gear mounted embodiment of the one aspect of the present invention is shown in the simplified illustration of FIG. 4…referring to FIG. 4, the magnetic interrogator 24 along with the receiving loop antenna 32 may be disposed on a stationary structure of the aircraft, like an axle 50 of a wheel and tire assembly 52, the axle 50 being part of the landing gear of the aircraft; paragraph 9: a wire loop of a predetermined inductance coupled to the variable capacitance sensor; an interrogating circuit magnetically coupled to the resonant circuit and operative to induce magnetically a variable frequency current in the resonant circuit, the resonant circuit responding to the induced current with an E-field signal at a resonant frequency commensurate with the capacitance of the variable capacitance sensor; a receiving circuit E-field coupled to the resonant circuit and operative to receive the E-field signal at the resonant frequency and to generate a signal representative; paragraph 30: aircraft landing gear mounted or handheld exciter unit that generates a variable frequency magnetic field to excite the wheel mounted pressure and reference resonant circuits and determines the resonant frequencies thereof; paragraph 33: circuit 14 further includes a core 28... for each magnetic interrogator unit 24 comprising a coil of wire 26 wound around a ferrite pressure measurement, the oscillator 18 generates a frequency signal in the RF range to drive the coil 26 which causes the interrogator 24 to generate a magnetic field illustrated by the flux lines 30 with a swept frequency which may vary from about fourteen MHz to approximately twenty MHz, for example), 
“the coil is configured as a transmitting antenna of the signal (paragraph 32: each inductor formed as a wire loop 12 acts as an antenna; Figure 4: showing coil at distal end of landing gear; paragraph 36: interrogator circuits 18, 22 and 20 may be contained in a sealed enclosure 54 mounted on a strut 56 of the landing gear in proximity to the wheel 52)”. 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) with the teaching of Buenz et al. (‘558) for precise monitoring of landing engaging landing gear for aircraft (Buenz et al. (‘558) – paragraph 8). In addition, both prior art references, (Groves (‘742) and Buenz et al. (‘558)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft.  
Regarding Claim 19, which is dependent on independent claim 1, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 1. Groves (‘742) further discloses “the extended landing gear is configured to act as a receiving antenna of the radio frequency signal transmitted by the transmitter and is configured to receive a reflection from the ground of the radio frequency signal transmitted along the landing gear (column 1 lines 53-67: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal9; col. 1, lines 28-37: the warning device incorporates means to determine the proximity of the aircraft relative to the ground and means to determine the position of the aircraft landing gear), and
wherein the detected parameter is the reflection of the received radio frequency signal (paragraph 8: a receiving circuit E-field coupled to the resonant circuit and operative to receive the amplitude modulated variable frequency electric field of the resonant circuit and to generate a signal representative thereof;).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Groves (US 6008742 A)/Buenz et al. (US 2005/0046558 A1), and further in view of Georgin (US 2018/0330625).
Regarding Claim 13, which is dependent on independent claim 12, Groves (‘742)/Buenz et al. (‘558) discloses the system of claim 12. Groves (‘742) further discloses determining “the threshold is met for certain distance between the aircraft and the ground (column 1 lines 53-67: the transducer unit incorporates a means to sense the ground presence…this means could be any type of device which emits electro-magnetic energy which is in turn reflected from the surface of the ground, or electronically interacts with the ground…this microwave signal is continuously radiated downward from the transducer…when the signal strikes a surface, a portion of the radiated energy is reflected back to the transducer…the transducer also incorporates a receiving device which reacts to this reflected signal; column 2,lines 1-21: the electronic module contains the means to analyze the electronic signals produced by the transducer unit, and the means to determine if the aircraft landing gear is retracted or extended….if the electronic module determines that the aircraft is in close proximity to the ground, the system will provide a warning to the pilot)”.  
However, Groves (‘742)/Buenz et al. (‘558) does not explicitly disclose that the threshold is met “only when a distance between the aircraft and the ground is zero.”
Georgin (‘625) relates to assessing or monitoring system for aircraft landing. Georgin (‘625) discloses that the threshold is met “only when a distance between the aircraft and the ground is zero (paragraph 35:wheel speed sensors 330 may comprise electromagnetic transducers …wheel speed sensors 330 may comprise an AC sensor which uses a magnet surrounded by a pickup coil in an axle of the landing gear…wheel speed sensors 330 may comprise a DC sensor which may comprise a permanent magnet direct current generator, which outputs a voltage proportional to a rotational speed of its armature…additionally, wheel speed sensors 330 may be configured to detect a change in a rate of deceleration of the wheels and may transmit a signal to BCU 310, which may determine whether braking pressure should be altered in order to assist in antiskid braking10)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Groves (‘742) Groves (‘742)/Buenz et al. (‘558) with the teaching of Georgin (‘625) for precise monitoring of landing engaging landing gear for aircraft (Georgin (‘625)) – paragraph 8). In addition, all prior art references, (Groves (‘742), Groves (‘742)/Buenz et al. (‘558) and Georgin (‘625)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having electromagnetic sensor on the landing gear, transmitting and receiving signals towards the landing direction of the aircraft.  

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Allowable subject matter:
“the transmitter is connected to the extended landing gear at a distance from a point of the aircraft from which the extended landing gear extends that is an odd-multiple of a quarter wavelength of the radio frequency signal.”
The closet prior art found to be:
Georgin (‘625) describes that wheel speed sensors 330 may comprise electromagnetic transducers …wheel speed sensors 330 may comprise an AC sensor which uses a magnet surrounded by a pickup coil in an axle of the landing gear…wheel speed sensors 330 may comprise a DC sensor which may comprise a permanent magnet direct current generator, which outputs a voltage proportional to a rotational speed of its armature…additionally, wheel speed sensors 330 may be configured to detect a change in a rate of deceleration of the wheels and may transmit a signal to BCU 310, which may determine whether braking pressure should be altered in order to assist in antiskid braking (paragraph 35). Although Georgin (‘625) discloses that the transmitter is on the axle of the landing gear, Georgin (‘625) does not discloses that the transmitter is “at a distance from a point of the aircraft from which the extended landing gear extends that is an odd-multiple of a quarter wavelength of the radio frequency signal.”
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter:
“the extended landing gear is a first extended landing gear, and wherein a second extended landing gear of the aircraft is configured to act as a receiving antenna of the radio frequency signal, wherein the sensor is associated with the second extended landing gear and is configured to detect a parameter of the radio frequency signal at the second extended landing gear, wherein the transmitter and the sensor are electrically connected only when the first extended landing gear and the second extended landing gear are both in contact with the ground, and wherein the controller is configured to issue the landing signal when it is determined, based on the output of the sensor, that both of the first and the second landing gears are in contact with the ground.”
The closest prior art found to be:
Wiplinger (US 2003/0011493 A1) describes an improved landing gear warning system to warn a pilot when landing gear of an aircraft are in the improper configuration for a landing on a particular surface…the computer also accepts an input from the gear status sensors to determine if the landing gear is extended or retracted (paragraph 10);  Figure 1 shows that a landing gear sensor 14 coupled to retractable landing gears 12; If computer system 20 receives a signal from landing gear sensor 14 indicating that landing gear 12 is retracted, computer system 20 proceeds to state 38 and activates pilot warning device 38 to alert the pilot landing gear 12 is in the incorrect configuration for the landing desired…however, If computer system 20 receives a signal from landing gear sensor 14 indicating that landing gear 12 is extended, computer system 20 proceeds to state 40 and activates a correct landing gear status indication to notify the pilot landing gear 12 is in the correct configuration for the landing desired (paragraph 29).  Wiplinger (‘493) does not describe that “a second extended landing gear of the aircraft is configured to act as a receiving antenna of the radio frequency signal, wherein the sensor is associated with the second extended landing gear and is configured to detect a parameter of the radio frequency signal at the second extended landing gear, wherein the transmitter and the sensor are electrically connected only when the first extended landing gear and the second extended landing gear are both in contact with the ground.”
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Allowable subject matter:
“the transmission of the radio frequency signal is from a point on the extended landing gear that is an odd-multiple of a quarter wavelength of the radio frequency signal from a body of the aircraft.”
The closet prior art found to be:
Georgin (‘625) describes that wheel speed sensors 330 may comprise electromagnetic transducers …wheel speed sensors 330 may comprise an AC sensor which uses a magnet surrounded by a pickup coil in an axle of the landing gear…wheel speed sensors 330 may comprise a DC sensor which may comprise a permanent magnet direct current generator, which outputs a voltage proportional to a rotational speed of its armature…additionally, wheel speed sensors 330 may be configured to detect a change in a rate of deceleration of the wheels and may transmit a signal to BCU 310, which may determine whether braking pressure should be altered in order to assist in antiskid braking (paragraph 35). Although Georgin (‘625) discloses that the transmitter is on the axle of the landing gear, Georgin (‘625) does not discloses that the transmission is “from a point on the extended landing gear that is an odd-multiple of a quarter wavelength of the radio frequency signal from a body of the aircraft.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watts (US 2010/017050 A1) describes apparatuses and methods for determining and indicating relatively small distances between airplanes and landing surfaces…more specifically, the present invention concerns an apparatus and method for determining the distances from opposite sides of the airplane to the landing surface (paragraph 2); emitter/receiver devices 20,22 (Figures 1-2); a first emitter operable to emit a first signal toward the landing surface (Figure 1; paragraph 7); the microcontroller will report that the third emitter/receiver device 123 is the closest to the landing surface--which can only occur if the landing gear 140,150 has not been lowered-thereby providing a warning to the pilot to lower the landing gear 140,150 (paragraph 32); each operable to emit a signal for reflection off of the landing surface 14, and to then receive, or sense, the reflected signal…signals corresponding to the times of emission and reception may also be sent to the microcontroller 24 for processing (paragraph 19); a first receiver operable to detect the first signal reflected by the landing surface (paragraph 7); the microcontroller 24 is operable to receive signals regarding emission and reception from the first and second emitter/sensor devices 20,22, and, based thereon, to determine which distance, d1 or d2, is greater; paragraph 23: the distance between each device 20,22 and the landing surface can be calculated based on the time between emission and reception of the respective signal (paragraph 22); the visual and/or audible indicators 26,28 may indicate the distance at which the pilot should flare the airplane (paragraph 28); the microcontroller 24 then sends corresponding signals to the visual and audible distance indicators 26,28 to communicate the lesser of the two distances to the pilot of the airplane 12 (paragraph 22); determining and indicating a distance between a landing airplane and a landing surface, wherein the distance is no more than approximately twenty-five feet (paragraph 6); one or more microcontrollers operable to determine a first distance between the first device and the landing surface based on a first time between emission and reception of the first signal, to determine a second distance between the second device and the landing surface based on a second time between emission and reception of the second signal, and to compare the first distance to the second distance to determine a shorter distance; and a distance indicator operable to communicate the determined shorter distance to a pilot of the airplane (paragraph 7); the microcontroller 24 determines which of the devices 20,22, and therefore which wheel 42,52, is closer to the landing surface 14, and provides corresponding signals to the visual and audible distance indicators 26,28…the visual and audible distance indicators 26, 28 then communicate the distance to the pilot so that, at the appropriate time, he or she can perform the flare maneuver at the proper distance from the landing surface 14 (paragraph 29).
Gochnour (US 2005/0254613 A1) describes that the ball electrode 169 has increased the intensity of the induced electric field through emitted electromagnetic radiation absorbed in part by the induced electric field…the electromagnetic radiation 44, 44', FIG. 5, is from the inductance coil 28, 28', FIG. 5, part of the aircraft’s oscillatory circuit…the pyramidal cone shaped column 167 was raised over the usual exit electrode 158, FIG. 5 for the inductance coil 28 (paragraph 91).
Jones et al. (US 2010/0121504 A1) describes RF transmitter; claim 24: monitoring the load on at least one part of an aircraft landing gear during landing of the aircraft (paragraph 27).
Schmidt (US 2015/0204399) describes monitoring of the velocity of the aircraft described herein may be achieved by monitoring the angular velocity of the wheel 2 of the brake assembly 1...back EMF induced in any un-driven coils can be used to infer the position and velocity of the rim 6 in relation to the coil pack 13 (paragraph 79).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner interprets approximately 110ft. to 200 ft. as the claimed “threshold.”
        2 It is well know to the art that microwave signal is “radio frequency” signal. The examiner interprets microwave signal as claimed “radio frequency signal.”
        3 The examiner interprets reflected electromagnetic energy as the claimed “parameter” of the radio frequency signal.
        4 The examiner interprets approximately 110ft. to 200 ft. as the claimed “predetermined criterion.”
        5 The examiner interprets reflected electromagnetic energy as the claimed “parameter” of the radio frequency signal.
        6 The examiner interprets reflected electromagnetic energy as the claimed “parameter” of the radio frequency signal.
        7 The examiner interprets approximately 110ft. to 200 ft. as the claimed “threshold.”
        8 The examiner interprets reflected electromagnetic energy as the claimed “parameter” of the radio frequency signal.
        9 The examiner interprets reflected electromagnetic energy as the claimed “parameter” of the radio frequency signal.
        10 The examiner interprets that change of deceleration of the wheels and braking pressure indicates that the wheels touched the ground, and therefore claimed “zero distance”.